MARCIA L. GUSTAFSON, Appellant,
v.
MICHAEL J. GUSTAFSON, Appellee.
No. 4D07-2101
District Court of Appeal of Florida, Fourth District.
April 2, 2008.
William T. Viergever and Julie R. Mandel of Sonneborn Rutter Cooney & Klingensmith, P.A., West Palm Beach, for appellant.
James D. Tittle of J.D. TIttle, P.C., Hiawassee, Georgia, for appellee.
PER CURIAM.
Affirmed. See Rosen v. Rosen, 696 So. 2d 697 (Fla. 1997); Von Baillou v. Von Baillou, 959 So. 2d 821 (Fla. 4th DCA 2007).
POLEN, GROSS and MAY, JJ., concur.
Not final until disposition of timely filed motion for rehearing